Order filed February 23, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01095-CV
                                   ____________

                            NANA C. GRAHAM, Appellant

                                           V.

                          DANNY JOE GRAHAM, Appellee


                        On Appeal from the 311th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 001076817


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On January 19, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter's record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal on or before March 26,
2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.
                                         PER CURIAM